UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-7653



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAMON JONES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
94-441-PJM, CA-97-4330-PJM)


Submitted:     March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Jones, Appellant Pro Se. Rod J. Rosenstein, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Damon Jones seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.           Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.         See United States v. Jones, Nos. CR-94-441-PJM; CA-

97-4330-PJM (D. Md. Oct. 29, 1999).*             We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the district court’s order is marked as “filed” on
October 28, 1999, the district court’s records show that it was
entered on the docket sheet on October 29, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2